                                                      Entered on Docket
                                                      February 03, 2020
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
 1     DEVIN DERHAM-BURK #104353
       CHAPTER 13 STANDING TRUSTEE
 2     DEVIN L. PACE #256514
       NANETTE DUMAS #148261                       Signed and Filed: February 3, 2020
 3
       JANE Z. BOHRER #243692
       P. O. Box 50013
       San Jose, CA 95150-0013
 4
       Telephone: (408) 354-4413
 5     Facsimile: (408) 354-5513                   __________________________________________
                                                   HANNAH L. BLUMENSTIEL
 6                                                 U.S. Bankruptcy Judge

 7

 8
                                   UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
10
       IN RE:                                    CASE NO. 19-52164 HLB
11
                                                 CHAPTER 13
       RUSSELL D. HANES,
12

13                                               ORDER DISMISSING CASE
14     Debtor.                                   Hearing Date: N/A
                                                 Hearing Time: N/A
15                                               Judge: Hon. Hannah L. Blumenstiel
16

17

18              Devin Derham-Burk, the Chapter 13 Standing Trustee (“Trustee”), filed and served a

19     Motion to Dismiss this case (“Motion”) on January 3, 2020. [Docket #29]. On that same day,

20     Trustee filed and served a Notice of Hearing on the Motion to Dismiss in compliance with
21
       Bankruptcy Local Rule 9014-1(b)(2) and (c)(2). The Court finds that notice was proper and no
22
       opposition to the Motion has been filed. The Court has considered all pleadings and evidence
23
       before it and good cause appearing,
24
                IT IS HEREBY ORDERED THAT:
25

26              1. The Motion is granted;

27              2. This case is dismissed without prejudice for each reason set forth in the Motion;




     Case: 19-52164      Doc# 34      Filed: 02/03/20    Entered: 02/03/20 17:08:01       Page 1 of 3
 1            3. After payment of allowed adequate protection payments, administrative costs or fees,

 2     Trustee shall return to the above-captioned Debtors any remaining balance of the debtor funds
 3
       on hand;
 4
              4. Notwithstanding dismissal of the case, Trustee shall remit to the Clerk of the Court
 5
       funds from any previously disbursed check that remains uncashed;
 6
              5. Trustee shall submit at a later date her Trustee’s Final Report for approval by the
 7

 8     Court; and,

 9            6. Notice of this dismissal shall be served upon all parties by the Clerk of the Court.
10

11
                                              ***END OF ORDER***
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




     Case: 19-52164     Doc# 34     Filed: 02/03/20     Entered: 02/03/20 17:08:01        Page 2 of 3
 1     Case No. 19-52164 HLB

 2                                            COURT SERVICE LIST
 3

 4
       Registered ECF Participants will receive an electronically mailed copy of the foregoing
 5     document.

 6     Non-registered parties, and/or those not represented by a registered ECF participant:
 7
       None
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27




     Case: 19-52164     Doc# 34     Filed: 02/03/20     Entered: 02/03/20 17:08:01       Page 3 of 3
